Citation Nr: 9917890	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  95-19 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability 
classified as muscle tension headaches.

2.  Entitlement to an increased (compensable) evaluation from 
an original grant of service connection for right leg wound 
residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to March 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 1994, wherein the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) granted service connection for right 
leg wound residuals, and assigned a noncompensable evaluation 
therefor; and a rating decision of February 1997, wherein the 
RO denied service connection for a disability classified as 
muscle tension headaches.


REMAND

Documents prepared by the RO in the course of its development 
of the veteran's appeal, to include the July 1994 and 
February 1997 rating decisions cited above, and the March 
1997 hearing officer's decision, specifically reference 
information contained in the veteran's service medical 
records.  Those medical records, however, are not currently 
associated with his claims folder, nor is there any reference 
to such records subsequent to March 1997.  The Board believes 
that these records are pertinent with regard to both of the 
issues that are on appeal, and should be secured with the 
veteran's claims folder prior to further Board action.

Accordingly, this case is REMANDED for the following:

1.  The RO should associate the veteran's 
service medical records with his claims 
folder.

2.  If the RO cannot find the veteran's 
service medical records, it should 
request that he furnish copies of any and 
all such records that he may have in his 
possession.

The Board thanks the RO in advance for its assistance in 
completing the above development and trusts that it will 
attend to it in a timely manner.

The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to ensure compliance with due 
process concerns.  No inferences as to the ultimate 
disposition of this case should be made.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



